          Case 7:19-cr-00562-KMK Document 24 Filed 03/16/20 Page 1 of 1

                                                  ----~

                                                                                     ....
                                   Law Offices of     '"                              '     '
                                                                                                !   i
                                 Daniel A. Hochheiser
                                      Attorney At Law
                                 2 Overhill Road, Suite 400
                                 Scarsdale, New York 10583
                                    dah@hochheiser.com
                                       (646) 863-4246

 March 16, 2020

Hon. Kenneth M. Karas
United States District Judge
Southern District of New York
300 Quarropas Street
White Plains, NY 10601

 Re:    USA v. Rivera, et. al 19 CR 562 (KMK)
        REQUEST FOR ADJOURNMENT

 Your Honor:

       I am assigned counsel for Defendant Damon Hawkins, a defendant in the above-
referenced matter scheduled for a status conference tomorrow March 17, 2020 at 11 :30 a.m .. Co-
defendant Jamal Stephenson, represented by Michael Burke, Esq. , is also scheduled to appear at
tomorrow's conference. The Government is represented by AUSA David Felton.

        In light of the coronavirus pandemic, counsel requests an adjournment to a date on or
 after April 20, 2020. In the event Your Honor wishes to proceed with tomorrow' s conference,
 alternatively, counsel request a conference call by telephone, in lieu of an in-court conference.
 Should Your Honor order a conference call by telephone, counsel requests permission to waive
 defendant's appearance. Counsel would, of course, notify clients of new dates/developments by
 letter, should Your Honor grant this application. Should Your Honor grant an adjournment,
 counsel consents to an exclusion of speedy trial time commensurate with this request.

        The Government and Mr. Burke have no objection to this request and join in it.


G.•~ -
